VAUGHN, Judge.
We have carefully considered each of appellant’s 38 exceptions. A number of these were taken to discretionary rulings of the trial judge. No abuse of discretion has been shown. Our review of the proceedings in the trial leads us to conclude that the judgments from which appellant appealed are in conformity with the ultimate rights of the, parties. Technical error alone does not compel a reversal. After careful consideration of the entire record and the briefs of the parties, we hold that prejudicial error sufficient to warrant a new trial does not appear.
No error.
Chief Judge Mallard and Judge Parker concur.